Citation Nr: 1604624	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  11-15 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date earlier than April 20, 2004, for service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1974 to May 1977 and from October 1979 to October 1982.  

This matter comes before the Board of Veterans' Appeals (Board) by memorandum decision of the United States Court of Appeals for Veterans Claims in June 2015, which vacated an April 2014 Board decision, to the extent it denied an effective date earlier than April 20, 2004, and remanded the matter for additional development.  The appeal initially arose from a September 2009 rating decision by the New Orleans, Louisiana, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


REMAND

In a June 2015 memorandum decision the Court found the Veteran had submitted a claim to reopen prior to October 2006, the effective date for amendments to 38 C.F.R. § 3.156(c), and that his earlier effective date claim should be addressed with consideration of the pre-amendment regulation.  The Board notes that 38 C.F.R. § 3.156(c), effective prior to October 6, 2006, provided that where new and material evidence consisted of a supplemental report from the service department, received before or after the decision had become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  The retroactive rating of disability resulting from disease or injury subsequently service-connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where the records clearly supported the assignment of a specific rating over a part or the entire period of time involved, a retroactive rating will be assigned accordingly except as it may be affected by the filing date of the original claim.  

The Board finds that the June 2009 Joint Services Records Research Center (JSRRC) report verified the Veteran's stressor event and that the pre-amendment regulation requires that the Agency of Original Jurisdiction reconsider the prior rating decisions in this case denying service connection for PTSD or denying reopening of a previously denied claim.  It is noted that these matters were addressed in rating decisions dated in August 1999, December 2000, October 2001, and April 2002.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to reconsider the prior rating decisions in this case that denied service connection for PTSD under the provision of 38 C.F.R. § 3.156(c), effective prior to October 6, 2006.

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


